Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (11,049,133) in view of Geyik et al. (20150227963). 
As per claims 1, 8, 15,
Huang discloses a method for managing impressions, comprising:
calculating for each advertisement campaign of the at least two advertisement campaigns, using the processing circuitry, a respective rate of impression generation (col. 6, ll. 4-10);

determining, using the processing circuitry, a redistribution of allocations of each of the respective number of budgeted impressions amongst the at least two advertisement campaigns based on each of the respective rates of impression generation (col. 3, ll. 10-28); and
causing to be implemented, using the processing circuitry, the redistribution amongst the at least two advertisement campaigns (col. 3, ll. 10-28).
	Huang does not explicitly disclose:
determining, using processing circuitry, that a content provider launched at least two advertisement campaigns, each campaign associated with a respective subject being advertised and each campaign allocated a respective number of budgeted impressions.
However, Geyik discloses:
determining, using processing circuitry, that a content provider launched at least two advertisement campaigns, each campaign associated with a respective subject being advertised and each campaign allocated a respective number of budgeted impressions (par 12; claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Geyik’s determining, using processing circuitry, that a content provider launched at least two advertisement campaigns, each campaign associated with a respective subject being advertised and each campaign allocated a respective number of budgeted impressions to Huang’s method for managing impressions. One would be motivated to do this in order to provide vendors with online advertising to convey advertising information to potential purchasers of goods and services (Geyik par 3).
As per claims 2, 9, 16,
Geyik discloses respective impressions of a first advertisement campaign of the at least two advertisement campaigns are initially provided using a first medium and respective impressions of a second advertisement campaign of the at least two advertisement campaigns are initially provided using a second medium, the method further comprising determining to switch the respective impressions of the first advertisement campaign from being provided on the first medium to being provided on the second medium based on the respective rates of impression generation (par 29, 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Geyik’s respective impressions of a first advertisement campaign of the at least two advertisement campaigns are initially provided using a first medium and respective impressions of a second advertisement campaign of the at least two advertisement campaigns are initially provided using a second medium, the method further comprising determining to switch the respective impressions of the first advertisement campaign from being provided on the first medium to being provided on the second medium based on the respective rates of impression generation to Huang’s method for managing impressions. One would be motivated to do this in order to provide vendors with online advertising to convey advertising information to potential purchasers of goods and services (Geyik par 3).
	
As per claims 3, 10, 17,
	Huang discloses the determining to switch the respective impressions of the first advertisement campaign from being provided on the first medium to being provided on the second medium is further based on attributes of the first medium and attributes of the second medium (col. 3, ll. 10-28).
	As per claims 4, 11, 18,
	Huang discloses the redistribution of allocations of each of the respective number of budgeted impressions amongst the at least two advertisement campaigns results in at least one of the at least two advertisement campaigns to be terminated (col. 3, ll. 10-28).
As per claims 5, 12, 19,
	Huang discloses determining the redistribution based on the respective rates of impression generation comprises determining the redistribution based on a desired balance of rates of impression generation amongst at least a subset of the at least two advertisement campaigns (col. 25, ll. 9-41).
As per claims 6, 13, 20,
	Huang discloses determining the redistribution based on the respective rates of impression generation comprises determining the redistribution based on a desired balance of rates of impression generation amongst at least a subset of the at least two advertisement campaigns (col. 25, ll. 9-41).
As per claims 7, 14, 21,
	Huang discloses determining the redistribution is further based on relative priorities of the respective subjects of the at least two advertisement campaign (col. 25, ll. 9-41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621